Citation Nr: 1141530	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to service connection for a chronic left hip disability, to include as secondary to a service-connected left knee disability. 

2.  Entitlement to increased rating in excess of 20 percent for service-connected left knee disability (relaxation and instability).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1964 to January 1967.  The Veteran apparently also served in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2009, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding the issues, including the issuance of an additional notice letter to the Veteran and the provision of a VA medical examination.  As the AMC complied with the December 2009 Remand directives, the Board will proceed to render a decision on the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In the December 2009 Remand, the Board also remanded service connection for a right knee disorder, a back disorder, and a neck disorder to the AMC for further development, followed by re-adjudication.  In a February 2011 rating decision, the AMC granted service connection for a right knee disability, a back disability, and a neck disability.  As the February 2011 rating decision acted as a full grant for these claims, service connection for a right knee disability, a back disability, and a neck disability are not in appellate status and are not before the Board.  

The Veteran did not request a hearing before the Board.  The Veterans Law Judge who signed the December 2009 Remand is no longer with the Board.  Therefore, the undersigned Veterans Law Judge has been assigned this case.  



FINDINGS OF FACT

1.  The Veteran did not experience a left hip injury or chronic left hip disorder symptomatology during service.

2.  The Veteran did not experience continuous left hip disorder symptomatology since service.

3.  The Veteran does not have a diagnosed left hip disability.  

4.  For the entire increased rating period under appeal, the Veteran's left knee disability has been manifested by, at worst, moderate instability of the left knee.  

5.  For the entire increased rating period under appeal, the Veteran's left knee disability has not been manifested by severe instability of the left knee.  

6.  For the entire rating period under appeal, the Veteran has experienced degenerative joint disease of the left knee (based on x-ray evidence), with painful noncompensable limitation of flexion and extension, that is related to the service-connected left knee disability (relaxation and instability). 

7.  For the entire rating period under appeal, the degenerative joint disease of the left knee has not been manifested by compensable limitation of flexion or extension of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  For the entire rating period under appeal, the criteria for a rating in excess of 20 percent for a left knee disability (relaxation and instability) have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.951, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011).   

3.  For the entire rating period under appeal, a separate rating of 10 percent, but no greater than 10 percent, is warranted for degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in January 2010 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess and Vazquez-Flores.  This notice was issued after the issuance of the rating decision from which the Veteran's claims arise. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This was not done in this case; however, subsequent to the issuance of the aforementioned notice letter, the RO re-adjudicated the Veteran's claims, as demonstrated by the April 2011 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42   (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the claims.  In the December 2009 remand, the Board noted that the record contained a 1991 letter from Dr. J.B. of Salem, Oregon, indicating treatment for the Veteran's cervical spine.  As service connection for a neck disorder was an issue on appeal at the time, in the December 2009 remand directives, the Board requested that the AMC make reasonable attempts to procure all pertinent records from the office of Dr. J.B.  With the January 2010 VCAA notice, the AMC requested that the Veteran return an attached waiver and release form, allowing VA to procure medical records from private examiners, to include Dr. J.B.  The Veteran did not return this form.  Although the AMC did not procure the records from Dr. J.B.'s offices, the Board finds that the AMC made a reasonable attempt to procure them.  Moreover, as Dr. J.B. treated the Veteran for a neck disorder, the records from 
Dr. J.B.'s offices would not have been relevant to the Veteran's current claims regarding a left hip disorder and a left knee disability.  Therefore, the Board finds that the AMC fulfilled the duty to assist in attempting to procure the records from Dr. J.B.'s office and a further remand would be unnecessary.  See Stegall, 11 Vet. App. at 271; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street, and a veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining the putative evidence). 

In August 2005, the RO provided the Veteran with a VA medical examination to determine the current severity of the left knee disability and the nature and etiology of the left hip disorder.  In so doing, the VA examiner diagnosed the Veteran as having left hip pain related to a right knee disorder.  The Board notes that "pain," absent an underlying disorder, is not a disability for which one can be granted service connection.  In February 2008, the RO provided the Veteran with a VA medical examination to determine the current severity of the left knee disability and the nature and etiology of the left hip disorder.  Yet, in the December 2009 remand, the Board noted that the February 2008 VA examiner did not provide adequate detail in detailing the Veteran's left knee instability symptomatology and did not provide an adequate opinion regarding the etiology of the Veteran's left hip disorder.  Therefore, as part of the December 2009 remand directives, the Board requested that the AMC provide the Veteran with an adequate VA medical examination.  

In February 2010, the AMC provided the Veteran with a VA medical examination.  The resulting February 2010 VA medical examination report contains detailed findings regarding the Veteran's left knee disability symptomatology.  In February 2011, the VA examiner who wrote the February 2010 VA medical examination report wrote an addendum concerning the nature and etiology of the Veteran's left hip disorder based on all relevant evidence.  As the February 2010 VA medical examination report was written after an interview with the Veteran, a review of the claims file, an examination of the Veteran, and contains findings regarding the severity of the Veteran's left knee disability symptomatology, the Board finds that the February 2010 VA examination is adequate for VA purposes.  Moreover, as the February 2011 addendum to the February 2010 VA medical examination report was written after a thorough review of the claims file and includes findings regarding the nature and etiology of the Veteran's claimed left hip disorder, it is also adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a). 

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  
38 C.F.R. § 3.310(a).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Left Hip Disorder

The Veteran essentially claims that he developed a left hip disorder, which he believes most likely caused by a service-connected left knee disability.  During the pendency of this appeal, the Veteran did not offer an account of the etiology of the left hip disorder, except to suggest that it was caused by his service-connected left knee disorder.  In a November 2006 statement, the Veteran stated that he believed that the left hip disorder was anklyosis of the hip, but did not indicate the rationale for this belief.  

After a review of the evidence, the Board finds that the preponderance of the evidence weighs against a grant of service connection for a left hip disorder.

The Board finds that the Veteran did not experience a left hip injury or chronic left hip disorder symptomatology during service.  The Veteran's service treatment records, to include a December 1963 service entrance examination report and a December 1966 service discharge examination report, contain no notations or diagnoses indicating left hip disorder symptomatology.  The claims file also contains no lay evidence, to include statements from the Veteran, indicating a left hip injury or chronic left hip disorder symptomatology during service.  Therefore, the Board finds that the Veteran did not experience a left hip injury or chronic left hip disorder symptomatology during service.

The Board finds that the Veteran did not experience continuous left hip disorder symptomatology since discharge from service.  The earliest evidence of record indicating left knee disorder symptomatology is a February 2004 private treatment record.  In the February 2004 private treatment record, the Veteran stated that he was experiencing pain in the left hip radiating down the left leg to the foot, with onset approximately one to two weeks prior to examination.  

Subsequently, in an August 2005 VA medical examination report, the Veteran stated that he developed pain in the left hip approximately two years prior and that the disorder was not related to any previous trauma.  

In all other medical records and statements, the Veteran did not indicate experiencing continuous left hip disorder symptomatology since service.  Therefore, as the weight of the evidence indicates that the Veteran did not experience left hip disorder symptomatology until 2004, approximately thirty-seven years after the Veteran's discharge from service, the Board finds that the Veteran did not experience continuous hip disorder symptomatology since discharge from service.

Finally, the weight of the evidence demonstrates that the Veteran does not have a left hip disability.  As noted above, in a February 2004 private treatment record, the Veteran sought treatment for left hip pain radiating down his leg to the foot.  After examination, the private examiner diagnosed sciatica of the left leg.  The private examiner did not make any notation indicating the cause of the diagnosed sciatica disorder.

In an August 2005 VA medical examination report, the Veteran indicated that he experienced popping and increased pain with repetitive movement.  The range of motion had not been reduced to the Veteran's knowledge.  Upon physical examination, the VA examiner noted some posterior left hip pain, with no crepitation , snapping, or increased pain on repetitive movement.  The VA examiner diagnosed left hip pain referred from the right knee.  The VA examiner stated that this referral was a typical pattern in arthritic knees.  The VA examiner did not indicate reviewing an X-ray prior to making a diagnosis.  

In an August 2005 VA treatment record, specifically an X-ray report, the VA examiner noted normal hips.  In an October 2005 VA treatment record, a VA examiner indicated that the Veteran's neurological systems were normal.  The VA examiner diagnosed osteoarthritis of the left hip, but did not state that the diagnosis had been confirmed by X-ray report.

In a February 2008 VA medical examination report, a VA examiner again diagnosed left hip pain, referred from an arthritic knee, but did not specify which knee.  In his VA medical examination report, the February 2008 VA examiner wrote that the August 2005 VA examiner diagnosed "left hip pain referred from the left knee" in the August 2005 VA medical examination report.  In actuality, the August 2005 VA examiner wrote that the Veteran had left hip pain referred from the right knee.  After an examination, the February 2008 VA examiner noted finding no gross evidence of any left hip abnormalities.  

In a February 2010 VA medical examination report, a VA examiner reported asking the Veteran to show him the location of the left hip pain.  In response, the Veteran placed his hand over the left sacroiliac (SI) joint and indicated that this was the area where the pain was localized.  The Veteran stated that the pain was all over the SI joint and would come and go.  The VA examiner noted that the Veteran had no pain over the actual hip joint or groin area anteriorly, and no pain laterally over the trochanteric area.  Upon review of X-ray reports, the VA examiner noted that the Veteran had good SI joints, with spurs projecting about 3/8 of an inch off of the surface of the ilium on the left side.  The VA examiner noted that the SI joint was congruent and equal to that on the other side.  The VA examiner also reported that the hip joint itself showed good joint space with no spurring or calcifications and no congenital abnormalities around either hip.  

In a February 2011 addendum to the February 2010 VA medical examination report, a VA examiner who wrote the February 2010 VA medical examination report noted reviewing the claims file prior to writing the addendum.  The VA examiner indicated that the Veteran had localized pain over the SI joint on the left side and not the left hip joint or groin area.  The VA examiner also noted that the Veteran did not indicate localization of pain over the groin area, indicating a process in the hip joint.  The VA examiner also noted that X-rays of the hip were normal, but the SI X-rays showed slight joint narrowing on the left side and a false joint of the transverse process of L5 within the sacrum.  The VA examiner also noted that the X-rays showed a congenial transverse process of L5 with the sacrum.  The VA examiner stated that it was a known fact that the process of the false joint being present with the transverse process at that location predisposed one to more back pain symptoms as one aged.  The VA examiner stated that there was a torquing affect on the lower spine from the existence of the congenital anomaly.  Therefore, the VA examiner's opinion was that the pain identified by the Veteran as left hip pain was actually pain from the SI joint and the false joint in the transverse process of L5 with S1.  The VA examiner stated that this "left hip pain" was actually pain related to the Veteran's service-connected low back disability.  The VA examiner concluded by indicating that there was no evidence at all of any left hip disorder.  

Having reviewed this evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left hip disability.  Reviewing the diagnoses mentioned in the record of evidence, in the February 2004 private treatment record, a VA examiner diagnosed sciatica of the left leg.  Yet, the Board notes that subsequent treatment records failed to indicate any neurological disorder, to include sciatica.  In the August 2005 VA medical examination report, a VA examiner diagnosed left hip pain related to right knee arthritic pain.  Although the Veteran is service connected for a right knee disability, the Board notes that pain without an underlying disability cannot be the basis for a grant of service connection.  In the October 2005 VA treatment record, a VA examiner diagnosed osteoarthritis of the left hip, but did not indicate that the report had been confirmed by X-ray report.  Considering the problems with each of these reports, the Board finds that they have little probative value in establishing a current disability of the left hip.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Finally, in the February 2010 VA medical examination report and the February 2011 addendum, the VA examiner reported interviewing the Veteran and reviewing X-rays of the Veteran's back.  The VA examiner noted that the X-rays showed that the Veteran's hip was normal and that the Veteran had abnormalities around the SI joint.  The VA examiner further noted that the Veteran identified having pain solely over the SI joint and not over the left hip joint.  Having reviewed this evidence, the VA examiner concluded that the Veteran's reported left hip pain was actually another facet of the Veteran's lumbar spine disability.  Yet, the VA examiner clearly noted not finding any evidence of a left hip disorder.  As the February 2010 and February 2011 VA examiner wrote the reports after reviews of the claims file, an interview with the Veteran and a review of X-ray reports, the Board finds the February 2010 and February 2011 VA examiner's opinions to have great probative value in this matter.  Id.  

The Board notes that the Veteran currently is service connected for a lumbar spine disorder.  Yet, the issue before the Board is service connection for a left hip disorder.  As the preponderance of the evidence indicates that the Veteran does not have a left hip disability, a grant of service connection for a left hip disability is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim). 

As the preponderance of the evidence weighs against service connection for a left hip disorder, the benefit of the doubt doctrine is not applicable and the claim for service connection for a left hip disorder must be denied.  See 38 U.S.C.A. 
§ 5107(b) 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Increased Rating for Left Knee Disability

The Board finds it necessary to review the history of the Veteran's claim for increased rating for left knee disability to clarify matters.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, a veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

In this case, in a May 1968 rating decision, the RO granted service connection for a left knee disability (relaxation of ligaments), assigning a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011), the criteria used in evaluating residuals after removal of semilunar cartilage.  The effective date of the grant of service connection for left knee disability was March 19, 1968.  In the May 1968 rating decision, the RO found that treatment evidence showed mild relaxation of the left knee medial collateral ligament, and moderate to moderately severe relaxation of the left knee anterior cruciate ligament.  The May 1968 rating decision granted service connection for residuals of left knee injury.  The May 1968 rating decision did not indicate any findings of arthritis or limitation of motion of the knee, and did not rate the left knee disability on the basis of arthritis or limitation of motion; therefore, the grant of service connection for left knee disability residuals did not include a grant of service connection for arthritis or limitation of motion of the left knee.

In a subsequent April 1984 rating decision, the RO granted an increased rating in excess of 10 percent for the service-connected left knee disability, evaluating the disability as 20 percent disabling under Diagnostic Code 5257, the criteria used in evaluating instability of the left knee.  The effective date for the increase was January 4, 1984.  In the April 1984 decision, the RO found that the evidence indicated moderate instability of the left knee, thereby warranting the increased rating.  The clinical findings noted good knee motion with no marked crepitus.  The evidence did not indicate arthritis of the left knee.  Various VA examination reports prior to this rating, including x-rays, did not indicate findings or diagnosis of arthritis or ratable limitation of motion of the left knee. 

As the effective date of the grant of service connection for left knee disability was March 19, 1968, 20 years later, in March 1988, the Veteran's 10 percent rating for service-connected left knee disability became a protected rating.  As the effective date for the increased rating to 20 percent was January 4, 1984, the 20 percent rating for left knee disability became a protected rating in January 2004.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.951.  As indicated, the disability that was service connected, and for which the rating became protected, was relaxation of ligaments, which was subsequently rated 20 percent disabling for instability under Diagnostic Code 5257.  The 20 percent protected rating for left knee disability did not include the distinct disability of arthritis or rating based on limitation of motion of the knee.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

In May 2005, the Veteran filed the claim for an increased rating in excess of 20 percent for a left knee disability which is the subject of this appeal.  In a February 2006 rating decision now on appeal, the RO denied an increased rating in excess of 20 percent.  Without explanation as to change of diagnostic code use, and without explanation as to why an analysis under Diagnostic Code 5257 was not needed, in the February 2006 decision, the RO evaluated the Veteran's left knee disability under Diagnostic Codes 5010-5261, the criteria used in evaluating limitation of extension of the knee caused by arthritis.  The Board notes that service connection for arthritis had not been established at the time of the February 2006 RO rating decision.  In the February 2006 rating decision, the RO noted that the evidence did not indicate that the Veteran had experienced any limitation of extension of the left knee during the entire increased rating period under appeal but, as the 20 percent rating assigned for a left knee disability had been in effect for over 20 years, it could not be reduced in the absence of a showing of fraud.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.951 (2011).  

In the February 2006 rating decision on appeal, the RO should have first analyzed the Veteran's service-connected left knee disability under Diagnostic Code 5257.  (The April 1984 rating decision assigned a 20 percent rating for instability of the left knee under Diagnostic Code 2757, not limitation of extension under Diagnostic Code 5010-5261).Service connection for arthritis had not been established at the time of the February 2006 RO rating decision.  

Had the RO adjudicator decided to do so in the February 2006 rating decision, as the Board is now doing in this decision on appeal, the RO could have granted service connection (or separate compensable rating) for left knee arthritis, then proceeded to assign an initial rating for the left knee arthritis (under Diagnostic Codes 5010-5003 for arthritis with pain and noncompensable limitation of motion); however, the February 2006 rating decision did not state that it was granting service connection or a separate compensable rating for left knee arthritis.  Without a finding that service connection (or separate compensable rating) for left knee arthritis was being made, the RO's analysis of the Veteran's service-connected left knee disability under the provisions of Diagnostic Codes 5010-5261 (for arthritis with limitation of motion), coupled with a lack of rating analysis of the service-connected disability under the provisions of Diagnostic Code 5257, simply reflects error in selection of rating criteria (for arthritis) to rate the left knee disability (relaxation rated as instability).  The net effect of the February 2006 rating decision on appeal was still a denial of an increased rating in excess of 20 percent for the protected left knee disability (relaxation and instability under Diagnostic Code 5257), and no grant of service connection (or separate rating) for the distinct disability of arthritis of the left knee.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Subsequently, in the December 2009 Board remand, the Board added to the confusion by recharacterizing the left knee increased rating issue to suggest that it already included both arthritis (degenerative joint disease) and instability (status post meniscectomy and ligament insufficiency), without explicitly first making a determination that service connection (or separate compensable rating under Diagnostic Code 5003) was warranted for the left knee arthritis.  In the December 2009 remand, the Board specifically requested that the AMC evaluate the Veteran's left knee disability and determine the severity of the Veteran's left knee instability.  Although the Board was correct in making such a request for VA compensation examination of the left knee, as such measurements are essential in determining the proper rating under Diagnostic Code 5257, the Board should have noted specifically in the remand order, including by characterization of the issue, that the already assigned (protected) 20 percent rating was to compensate the Veteran for left knee instability.  

Partly as a result of the Board's failure in the December 2009 remand to specifically note that the currently assigned 20 percent rating was wholly based upon Diagnostic Code 5257, and failure to indicate to the RO that service connection had not yet been granted for left knee arthritis, in an April 2011 rating decision, the AMC purported to grant a separate 10 percent rating for instability of the left knee under Diagnostic Code 5257.  As explained above, at the time of the April 2011 rating decision, the Veteran was already service connected for relaxation and instability of the left knee, which already had a protected 20 percent rating under Diagnostic Code 5257.  As the Veteran cannot be granted two separate ratings for instability of the left knee, the Board finds that the April 2011 rating decision purporting to grant a separate 10 percent rating for left knee instability under Diagnostic Code 5257 is erroneous, is without any legal effect, and should be reversed as part of implementation of the current Board decision, which explicitly grants a separate 10 percent rating for left knee arthritis.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994) (noting that separate ratings may not be assigned if the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability); see also 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided). 

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic Code 5003. 

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension by 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited by 15 degrees.  A 30 percent rating requires that extension be limited by 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40  and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59 .

Increased Rating for Left Knee Disability

The Veteran essentially contends that the 20 percent rating currently assigned for his left knee disability is more severe than contemplated by the 20 percent rating currently assigned under Diagnostic Code 5257.  Specifically, in a November 2006 statement, the Veteran stated that he experienced constant knee pain with cramping, locking, and buckling in the knee.  The Veteran also stated that he could not walk long distances, bend down, or sit or stand very long.  

The Veteran's left knee disability of relaxation and instability has been rated 20 percent disabling on the basis of instability of the left knee under Diagnostic Code 5257.  The 20 percent rating for the Veteran's left knee disability (relaxation and instability), rated under Diagnostic Code 5257, has been in effect for over 20 years.  As such, the 20 percent rating may not be reduced in the absence of a showing of fraud.  38 C.F.R. § 3.951.  There is no such showing of fraud in this case, the 20 percent rating for left knee relaxation and instability may not be reduced.  

The relevant evidence includes an August 2005 VA medical examination report, which reflects the Veteran indicated that the experienced swelling and pain in both knees, reported morning stiffness in both knees with crepitation, that stairs were painful to both ascend and descend due to his knees, locking and collapsing of both knees, and that repetitive movement increased his bilateral knee pain.  The Veteran stated that he avoided certain activities of daily living due to his knees, such as using either steps, stairs, or walking on rough irregular ground.  The Veteran reported flare-ups of knee pain with additional motion loss when the weather changed.  The Veteran stated that he treated the knee pain with heat and it alleviated the problem.  He stated that he had some knee discomfort in his work as a security guard, but it did not present major difficulty for him.

Upon physical examination in August 2005, the VA examiner noted obvious osteoarthritic changes with mild tenderness medially, 1+ crepitation on movement, and no swelling on effusion.  Active and passive range of motion was to zero degrees of extension and to 130 degrees of flexion.  The VA examiner noted no increased pain with repetitive movement of the knee joints.  The VA examiner noted that there was no lateral collateral, medial collateral, or cruciate ligament laxity identified in either knee. 

In an August 2005 VA treatment record, specifically an X-ray report, the VA examiner noted mild bilateral degenerative osteoarthritis of the knees, slightly worse on the left.  

In a February 2008 VA medical examination report, the Veteran stated that he was stable on his feet and indicated that he did not need to use any assistive devices to ambulate.  He indicated that he had no difficulties with activities of daily living.  He stated that he often would be limping at the end of the day due to his left knee disability.  He denied any swelling, heat, or redness in the knee.  The Veteran stated that he experienced mechanical locking, clicking, or popping in his left knee on a nightly basis.  He indicated experiencing increased limping and pain, but no change in range of motion, with repetitive movements of the knee.  

Upon testing in February 2008, range of motion of the left knee was to zero degrees of extension and to 135 degrees of flexion over three tests.  The VA examiner diagnosed degenerative joint disease of the left knee status post meniscectomy and medial collateral ligament repair with posterior cruciate insufficiency.  The VA examiner did not define the severity of the cruciate insufficiency.  The VA examiner stated that the Veteran would most likely experience flexion to 125 or 120 degrees during flare-ups.    

In a February 2010 VA medical examination report, the Veteran indicated that the left knee swelled occasionally.  The Veteran stated that he did "not notice severe giving away now that he [was] not working."  The Veteran indicated that he had undergone no treatment for the left knee such as aspirations or injections.  He stated that he wore a support on the knee once in awhile.  The Veteran stated that his knee popped, caught, "hanged up," and locked occasionally in bed.  He indicated that he could go up stairs, but tried to limit such activity.  The Veteran also stated that he could perform only limited bending and squatting due to his knee.  He indicated that changes in weather patterns would increase the pain in his knee.  The Veteran stated that he had stopped working as a security guard due to neck and lower back pain.  

Upon physical examination, the February 2010 VA examiner noted considerable instability of the knee with 3+/4+ anterior drawer sign, which tended to go away with internal rotation of the knee.  The VA examiner found no medial or lateral instability.  The VA examiner noted no effusion present and minimal tenderness under the patella.  Left knee flexion upon repetitive testing was 0 degrees extension throughout three tests and to 128 degrees, 126 degrees, and 126 degrees flexion throughout three tests, respectively.  


After a review of the evidence, to include X-rays, the VA examiner assessed that the Veteran had anterior cruciate ligament (ACL) insufficiency with instability and continuing and progressive traumatic arthritis, moderately severe, in the left knee.  The VA examiner noted that the Veteran was functioning fairly well and that the knee pain was moderate and of a sporadic, not constant, nature at the present time.  The VA examiner stated that the Veteran eventually would need a total knee replacement.  The VA examiner stated that the Veteran had good, strong muscles above and below the left knee and that the function of the left knee was limited by pain with long distance standing and walking, but not limited by weakness, fatigue, or lack of endurance.  

Rating Instability under Diagnostic Code 5257

After a review of all the evidence, the Board finds that, for the entire increased rating period under appeal, the Veteran's left knee disability of relaxation and instability has not been manifested by severe instability of the left knee.  The Veteran's left knee disability (relaxation and instability) has not been productive of symptomatology more nearly approximating that required for the next higher 30 percent rating under the most appropriate Diagnostic Code for rating knee instability, Diagnostic Code 5257, for any period.

For the entire rating period under appeal, the Board finds that the weight of the evidence does not indicate severe laxity of the left knee, as required for a higher disability rating of 30 percent under the criteria of Diagnostic Code 5257.  In the August 2005 VA medical examination report, the VA examiner reported finding no evidence of instability of the left knee.  In a February 2008 VA medical examination report, the VA examiner noted instability of the left knee, but did not comment regarding its severity.  Yet, in that report, the Veteran reported experiencing limping at the end of the day, but denied any interference with daily activities or needing to use any assistive devices due to left knee instability.  Finally, in the February 2010 VA medical examination report, the VA examiner noted considerable instability of the knee with 3+/4+ anterior drawer sign, but stated that the instability tended to go away with internal rotation of the knee.  The February 2010 VA examiner also noted finding no medial or lateral instability of the knee.  Again, in the February 2010 VA medical examination report, the Veteran reported that the left knee popped, caught, "hanged up," and locked only occasionally in bed.  Moreover, the Veteran denied using any assistive devices to walk except for the occasional use of a knee brace.  

Considering this record of evidence, the Board finds that the Veteran does not experience severe symptomatology of left knee instability for any period.  The Board notes that the Veteran experiences only occasional instances of instability, mostly at night, and is able to perform all activity of daily living.  Moreover, he does not require the use of assistive devices.  Therefore, an increased rating in excess of 20 percent for left knee relaxation and instability under Diagnostic Code 5261 is not warranted for any period.  

Separate Rating for Arthritis under Diagnostic Code 5003

After a review of all the evidence, the Board also finds that, for the entire rating period under appeal, the Veteran has experienced degenerative joint disease of the left knee (based on x-ray evidence), with painful noncompensable limitation of flexion and extension, that is related to the service-connected left knee disability (relaxation and instability).  For this reason, for the entire rating period under appeal, a separate rating of 10 percent, but no greater than 10 percent, is warranted for degenerative joint disease of the left knee under Diagnostic Codes 5010-5003.  The 10 percent rating for left knee arthritis under Diagnostic Code 5003 is separate and distinct from the 20 percent rating for left knee relaxation and instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 and 9-98 (separate ratings are possible for instability and arthritis of the same knee).  

In the August 2005 VA treatment record, a VA examiner diagnosed osteorarthritis of the left knees, based upon an X-ray report, has complained of left knee pain, and has been found to have at least noncompensable limitation of motion of the left knee.  Therefore, the Board finds that, for the entire increased rating period, the Veteran has had arthritis of the left knee, confirmed by X-rays, as required for 10 percent rating under Diagnostic Code 5003.  Examining the evidence of limitation of motion, during the entire rating period under appeal, the evidence indicates that the limitation and flexion and extension of the left knee did not meet or more nearly approximate the criteria for a compensable (greater than zero percent) rating under either Diagnostic Codes 5260 or 5261, respectively.   As noted above, during the entire rating period, flexion of the left knee has been limited, at worst, to 120 degrees.  The Board does not find any evidence of flexion limited to 45 degrees as required for a 10 percent disability rating under the criteria of Diagnostic Code 5260.  Moreover, for the entire rating period under appeal, the evidence indicates that the Veteran did not experience any limitation of extension, but was found to have full left knee extension.  Therefore, the Board finds that there is no evidence of extension limited to 10 degrees, as required for a 10 percent rating under the criteria of Diagnostic Code 5261.  

The Veteran has reported experiencing pain on use of the knee, especially at night, causing limping.  Yet, the Veteran's left knee arthritis is not productive of compensable limitation of motion under the appropriate diagnostic codes (5260 and 5261).  Therefore, as the evidence indicates that the Veteran experienced painful arthritis of the left knee, the Board finds that the left knee arthritis symptomatology more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 5003 and, as such symptomatology is not contemplated by the 20 percent rating assigned under Diagnostic Code 5257 for left knee instability, a separate rating of 10 percent is to be granted.

Consideration has also been given to whether an increased rating or additional separate rating is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates no current symptomatology regarding residuals of dislocated or removed semilunar cartilage of the knee other than that already rated as part of the left knee instability or left knee arthritis disabilities.  The evidence also does not demonstrate left knee ankylosis, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2011).  

The Board has considered functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's left knee arthritis.  See DeLuca, 8 Vet. App. at 206-7.  The Board notes that, in the February 2008 VA medical examination report, the VA examiner indicated that the Veteran would experience only 120 degrees of flexion during flare-ups.  Moreover, in the 2010 VA medical examination report, the VA examiner stated that the function of the left knee was limited by pain with long distance walking and standing, but not limited by weakness, fatigue, or lack of endurance.  The VA examiner did not indicate how much loss of motion, if any, would be caused by pain after long distance walking.  The VA examiner also noted considerable instability of the left knee, but indicated that such instability tended to go away with internal rotation of the left knee, and that the Veteran had no medial or lateral instability at all.  

The Board notes that the currently assigned 20 percent rating under Diagnostic Code 5257 contemplates moderate instability of the left knee, and the separately assigned 10 percent rating contemplates otherwise noncompensable limitation of motion of the knee due to arthritic pain.  The Veteran's left knee disabilities are not manifested by either severe instability or limitation of motion meeting the criteria for a compensable rating.  For these reasons, the Board finds that the Veteran's left knee disabilities, even upon flare-ups and with pain and other reported orthopedic complaints, do not cause limitation of motion warranting a higher disability rating than those assigned.  38 C.F.R. § 4.71a.

For these reasons, the Board finds that a preponderance of the evidence is against an increased rating in excess of 20 percent for left knee relaxation and instability, or for a separate rating greater than 10 percent for left knee arthritis.  Because the preponderance of the evidence is against those aspects of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a left knee disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with 

employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected left knee disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by both of the Veteran's left knee disabilities are specifically contemplated by the schedular rating criteria (Diagnostic Codes 5003, 5257, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Codes 5003 and 5257 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of painful arthritis, and for limitation of motion associated with the arthritis, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's left knee disability has been manifested by, at worse, moderate instability and otherwise noncompensable loss of motion due to arthritic pain.  

As the schedular evaluations contemplate the Veteran's level of disability and symptomatology of the left knee, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the 

absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's left knee disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a chronic left hip disorder, to include as secondary to a service-connected left knee disability, is denied.  

For the entire rating period under appeal, a rating in excess of 20 percent for a left knee relaxation and instability is denied.  

For the entire rating period under appeal, a separate rating of 10 percent, but no greater, for degenerative joint disease of the left knee is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


